Citation Nr: 0933413	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  05-28 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a total left knee 
replacement, to include as secondary to the service connected 
right knee disability.

2.  Entitlement to service connection for lumbar degenerative 
joint disease, to include as secondary to the service 
connected right knee disability.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to December 
1971.
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida that denied the benefits sought on 
appeal.  The Board denied the claim in September 2008, and 
the Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  The parties filed a Joint 
Motion for Remand (JMR), which was granted in a May 2009 
Order of the Court.  The case was subsequently returned to 
the Board for further appellate review.
 

REMAND

A preliminary review of the record following its return from 
the Court discloses that further development is necessary 
prior to further appellate review.  The present appeal 
includes the issues of entitlement to service connection for 
total left knee replacement and lumbar degenerative joint 
disease, to include as secondary to the service-connected 
right knee.  The Veteran was afforded a VA examination in 
September 2003, which found that the Veteran's left knee 
disability and lumbar spine disability were not secondary to 
the service-connected right knee disability.  However, as 
pointed out in the JMR, the VA examination failed to offer an 
opinion as to whether the Veteran's left knee and lumbar 
spine disabilities have been aggravated by his service-
connected right knee disability.  See Allen v. Brown, 7 
Vet.App. 439 (1995).  Significantly, an August 2004 private 
opinion indicated that the chronic right knee injuries 
aggravated the low back and left knee complaints.  Under the 
circumstances, in accordance with the JMR, the Board finds 
that another VA examination should be afforded to the Veteran 
to determine whether the Veteran's left knee disability and 
lumbar spine disability are proximately due to or aggravated 
by the Veteran's service-connected right knee disability 
pursuant to 38 C.F.R. § 3.310.  

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which provided additional guidance as to 
the content of the notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Since the Board is 
returning this case for another matter, it is reasonable for 
the RO to provide additional notice to the Veteran to comply 
with the Court's guidance in Dingess/Hartman.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's guidance in 
the case Dingess v. Nicholson, 19 
Vet.App. 473 (2006) in connection with 
his current claim.  

2.  The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any currently diagnosed 
left knee and lumbar spine disorders.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and respond to the following:

(a) Is it at least as likely as not 
(a 50% or higher degree of 
probability) that the Veteran's 
left knee disability and lumbar 
spine disorders are proximately due 
to, or caused by, the Veteran's 
service-connected right knee 
disability?  

(b) If not, is it at least as 
likely as not (a 50% or higher 
degree of probability) that the 
Veteran's service connected right 
knee has chronically worsened or 
permanently increased in severity 
of any diagnosed left knee and 
lumbar spine disorders?

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




